In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-18-00053-CV

J. CURT LUCAS AND INVENIAS                 §    On Appeal from
PARTNERS LLC, Appellants
                                           §    County Court at Law No. 2

V.                                         §    of Denton County (CV-2016-02101)

                                           §    June 27, 2019
CYNDI RAMIREZ RYAN, Appellees
                                                Opinion by Justice Kerr

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part, reversed and rendered in part, and reversed and

remanded in part. We affirm the trial court’s order denying Appellants J. Curt Lucas’s

and Invenias Partners LLC’s special appearances. We reverse the trial court’s

judgment; render judgment that Appellee Cyndi Ramirez Ryan take nothing on her

claims for breach of contract, promissory estoppel, and negligent misrepresentation;
and remand Ryan’s quantum-meruit claim to the trial court for a new trial on both

liability and damages.

      We order Lucas and Invenias to pay one-half of the costs of this appeal and

Ryan to pay one-half of the costs of this appeal.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Elizabeth Kerr__________________
                                          Justice Elizabeth Kerr